Citation Nr: 1622985	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair.

2.  Entitlement to service connection for coronary artery disease, claimed as a heart condition.

3.  Entitlement to an initial compensable rating for facial burn scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969, from July 1971 to November 1971, from January 1988 to June 1988, from January 1989 to June 1989, and from September 1989 to August 2005, with additional service in the Air National Guard of Rhode Island.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A brief discussion of the procedural history is necessary to clarify the issues on appeal.

In this regard, the September 2008 rating decision, in pertinent part, denied service connection for bilateral elbow disabilities, a right foot disorder, headaches, hernia residuals, a cardiac disability, and facial burn scars.  In a June 2009 statement, the Veteran disagreed with the RO's determination.  A January 2010 statement of the case (SOC) continued to deny the claims, and the Veteran perfected his appeal as to these issues by a February 2010 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) concerning his claimed bilateral elbow disabilities, right foot disorder, headaches, hernia residuals, and cardiac disability.  A transcript of that hearing is of record.  

The issue of service connection for facial burn scars was no longer in appellate status, having been granted in an August 2011 decision, which assigned a noncompensable rating, effective February 11, 2008.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  Nevertheless, the Veteran disagreed with the initial rating assigned his now-service-connected scars, and he perfected his appeal as to this issue by a November 2013 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  See also November 2013 VA Form 9 (requesting a Board hearing); November 2013 Correspondence from the Veteran (withdrawing his hearing request); see, too, C.F.R. § 20.704(e) (2015) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.).

Meanwhile, in a September 2012 decision, the Board granted entitlement to service connection for a right elbow disability, and remanded the remaining claims of entitlement to service connection for a right foot disorder, a left elbow disorder, headaches, hernia residuals, and a cardiac disorder for further evidentiary development.  

In rating decision dated that same month, the RO implemented the Board's grant, assigning the right elbow disability an initial 10 percent rating effective February 11, 2008.  See.  Moreover, in February 2013, the RO also granted service connection for a right foot disability, a left elbow disability, and migraines.  See February 2013 Rating Decision (granting service connection for a right heel spur with a noncompensable (0 percent) evaluation effective February 11, 2008; a left elbow spur with a 10 percent evaluation effective February 11, 2008; and migraine headaches, with a noncompensable evaluation also effective February 11, 2008).  Because these decisions represent a full grant of the benefit sought on appeal, those issues are no longer before the Board.  See Grantham, 114 F.3d 1156; Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

Accordingly, the claims currently before the Board are as reflected on the title page of this decision.

The Board also notes that the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contain additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for residuals of a hernia repair and for a cardiac disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate period, the Veteran's facial burn scars of the forehead and chin have been stable and manifested by pain on examination.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 10 percent, but no higher, for the burn scar of the forehead.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2008).

2.  The criteria are met for an initial rating of 10 percent, but no higher, for the burn scar of the chin.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial rating assigned the Veteran's service-connected facial scars stems from the grant of service connection for this disability, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 556 U.S. 396.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment and personnel records, VA treatment records, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  

The Veteran was also provided VA Compensation and Pension examinations to determine the severity of this condition, including specifically in August 2011 and November 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected scars for the entire period at issue.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Thus, additional examination is not needed, especially since there is no evidence indicating there has been a material change in the severity of his scars since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

Consequently, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Initial Rating

The Veteran maintains that an initial compensable rating is warranted for his service-connected facial burn scars of the forehead and chin.  For the following reasons, the Board finds that separate 10 percent initial ratings are warranted for each scar.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

As discussed, service connection was granted for the facial burn scars in the August 2011 rating decision forming the basis of this appeal.  Specifically, the Veteran has two separate and distinct stable burn scars on his face, one on his chin measuring 0.4 cm², and one on his forehead measuring 0.4 cm², for a total area of 0.8 cm².  See August 2011 and November 2014 VA Scar Examination Reports (noting the presence of two distinct burn scars on his face, one on his chin and one on his forehead, both of which measure 2 cm long by 0.2 cm wide).  The RO assigned these facial scars a single noncompensable (0 percent) rating, retroactively effective from February 11, 2008, the date of receipt of the Veteran's service connection claim.  See 38 C.F.R. § 3.400(b)(1)(ii) (2015).

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  

Importantly, VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  See VAOPGCPREC 3-2000 (April 2003).  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  However, the Board is not precluded from applying the previous version of the rating criteria to the period on or after the effective date of the current rating criteria if that version would afford a higher rating, since it was still in effect when this claim was submitted.  Id.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110.  

The RO has rated the Veteran's facial burn scars under DC 7800, which pertains to disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  Under DC 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement (discussed in the following paragraph).  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note (1).

Significantly, the rating criteria under 7800 as currently in effect are the same as the version in effect as of August 2002, with the only difference that the current version specifies that the disfigurement may be due to burn scars or scars due to other causes, and also adds a couple of clarifying notes.  See 38 C.F.R. § 4.118 (2015).  The only clarifying note pertinent here is Note (4), which states that disabling effects other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be rated under the appropriate diagnostic code(s) and any separate rating(s) assigned must be combined under  38 C.F.R. § 4.25 (2013) with the rating assigned under DC 7800.  Id.  This note clearly does not represent a substantive change, but merely emphasizes the long-standing rule that separate evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Based on the evidence of record, the Veteran's facial burn scars do not rise to the level of a compensable evaluation under the criteria set forth in DC 7800.  See 38 C.F.R. § 4.31 (2015) (In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  In this regard, VA examinations performed in August 2011 and November 2014 reflect that the scars are faint and small (2 cm long by 0.2 cm wide), are neither elevated nor depressed on palpation, are not adherent to underlying tissue, do not cause facial asymmetry or gross distortion, and are otherwise superficial and asymptomatic with no signs of skin breakdown, inflammation, edema, or keloid formation and no associated functional limitations or other abnormalities.  Accordingly, a higher rating for the facial burn scars under DC 7800 is unwarranted.  See 38 C.F.R. § 4.118.  

However, despite the VA examiners' notations that his scars were not objectively painful, in statements and testimony adduced throughout the pendency of the claim, the Veteran has competently and credibly reported that his scars are painful and tender, especially on palpitation and when he shaves.  See, e.g., August 2011 VA Examination Report (reflecting the Veteran's report that the scars are "sensitive"); November 2013 VA Form 9 (reporting that "the scars on [his] face are painful both to the touch and when [he] is shaving"); November 2014 VA Examination Report (reflecting that "[t]he Veteran's scars are reported tender").  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features).

Significantly, under the rating criteria for skin disorders in effect prior to October 22, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  Other possible codes for rating scarring included Diagnostic Code 7801, which assigned a 10 percent rating for scars, other than the head, face, or neck, that were deep or that caused limited motion.  See id., DC 7801, Note (1) (A deep scar is one associated with underlying soft tissue damage.).  Also, under Diagnostic Code 7802, superficial scars that did not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater, were rated as 10 percent disabling.  Additionally, under Diagnostic Code 7803, superficial unstable scars were rated as 10 percent disabling.  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  Finally, under Diagnostic Code 7805, "other scars" were rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  

Under the revised criteria, effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2015).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id. at Note (3).  See also 38 C.F.R. § 4.118, DC 7805 (2015) (providing that any disabling effects of scars rated under Diagnostic Codes 7800 (pertaining to scars of the head, face, or neck), 7801 (pertaining to deep and nonlinear scars), 7802 (pertaining to superficial and nonlinear scars), and 7804 (pertaining to scars that are unstable or painful) that are not considered in the rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code).  

After a careful review of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that, for the entire appellate period, the Veteran is entitled to separate 10 percent ratings under Diagnostic Code 7804 as in effect prior to October 23, 2008, for superficial scars of the chin and forehead that are painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2008).  See also Fenderson, 12 Vet. App. at 126.

However, there is no evidence of record reflecting that the Veteran's service-connected scars have, at any point during the appellate period, been productive of symptomatology warranting a higher rating under any other diagnostic code.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7805 (effective from August 30, 2002 to October 22, 2008); 38 C.F.R. § 4.118, DCs 7801, 7802, 7805 (effective since October 23, 2008).  In this regard, there is no evidence reflecting instability, adherence to underlying tissue, joint involvement, limitation of motion, affected areas of 144 square inches or greater, or functional limitation attributable to or caused by his chin and/or forehead scars.  See id.

III.  Extraschedular Consideration

The evaluation of the Veteran's facial burn scars does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the manifestations of the Veteran's service-connected facial burn scars with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his scars are otherwise exceptional or unusual for these type of disabilities or that there are symptoms attributable to his service-connected scars that are left uncompensated or unaccounted for by the assignment of schedular ratings.  Rather, the symptoms of his scars, including pain and tenderness, are directly addressed by the ratings schedule, specifically by section 4.118 of the regulations, as well as by DC 7804.  See 38 C.F.R. § 4.118, DC 7804 (2008).  Moreover, by regulation, the separate 10 percent ratings currently assigned under the schedular criteria is assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's disability.  See 38 C.F.R. § 4.1.  Although not every diagnosis or specific clinical finding pertaining to the Veteran's scars may be mentioned in the rating criteria, the applicable diagnostic codes and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, including pain and tenderness.  See generally 38 C.F.R. § 4.118.  Thus, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, the Board finds that the available schedular evaluations are adequate to rate this disability.  Accordingly, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See id. at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's scars for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in 

determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.  

Here, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his facial burn scars so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Further, the evidence does not show that the collective impact of his service-connected disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2015) based on their individual evaluations.  See Yancy, 27 Vet. App. at 495.  The Veteran's other service-connected disabilities have not been shown to impact his scars in such a way as to produce symptoms or severity not captured by the schedular rating assigned, or the combined evaluation under § 4.25.  Accordingly, the first Thun element is not satisfied, and thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for the chin burn scar, is granted, for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation. 

Entitlement to an initial rating of 10 percent, but no higher, for the forehead burn scar, is granted, for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation. 


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As noted, the Board previously remanded the issues of entitlement to service connection for a hernia repair and entitlement to service connection for a cardiac disorder for further development, including for the provision of VA examinations for opinions concerning the nature and etiology of the Veteran's claimed disabilities.  The examination reports and opinions completed pursuant to the Board's remand, however, are inadequate to decide the claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As concerning the claimed cardiac disability, the Board instructed that the VA examiner "provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition or disorder had its clinical onset during active service or is related to any in-service disease, event, or injury."  See September 2012 Board Decision.  The Board additionally instructed that the examiner provide a complete rationale for any opinion rendered that included consideration of "the Veteran's treatment for exhaustion in service and irregular EKG reports, showing occasional and/or frequent premature ventricular complexes and a prolonged QT interval," as well as "his current reported symptoms of chest pain and heaviness."  Id.  

In accordance with these instructions, a VA cardiac examination was provided in November 2012.  The examining VA nurse practitioner diagnosed myocardial infarction and coronary artery disease (CAD).  As to the etiology of these identified conditions, the examiner found that the Veteran's diagnosed heart condition was less likely than not caused by his military service, reasoning simply that "the Veteran was seen [during service] for his heart for [premature ventricular contractions] and it was not related to CAD" and that "[t]he Veteran was diagnosed with CAD in the last year."  

The RO subsequently requested clarification of this conclusory opinion, and, in March 2013, the same VA nurse practitioner completed an addendum that merely restated the previous opinion and rationale in its entirety without further explanation.  See February 2013 Deferred Rating Decision (indicating the insufficiency of the prior November 2012 opinion); March 2013 VA Heart Conditions Disability Benefits Questionnaire (DBQ).  

In a May 2013 deferred rating, the RO again directed that an addendum opinion be provided, noting that the previous VA examiner neglected to explain why the Veteran's in-service PVC's were unrelated to his later diagnosed CAD, and discussing the examiner's failure to address the Veteran's documented in-service cardiac pathology and his additional complaints of experiencing cardiac symptomatology during active duty that continued to progress following his discharge.  Accordingly, the RO directed that another examination be provided by a VA cardiologist or a medical doctor with cardiology expertise for "an opinion regarding the onset of the Veteran's CAD and whether or not there is any relationship between the Veteran's early complaints and his current CAD."  See May 2013 Deferred Rating Decision.  Furthermore, the RO instructed that the cardiologist "explain in detail with supporting documentation the relationship or lack thereof between the Veteran's earlier complaints and his current diagnoses."  See id.  

In June 2013, a VA cardiologist reviewed the Veteran's claims file and provided the opinion that "there is no relationship between the complaints reported in 2004-2005 and the patient's coronary artery disease."  In support of this determination, the VA cardiologist put forth the following rationale:

The patient had documented hypertension at the time.  He did have complaint of palpitations and [electrocardiograms] dating back to 1997-98 revealed [premature ventricular contractions] and [atrial premature contractions].  The [electrocardiograms] were otherwise unremarkable.

This rationale is no more adequate than the two prior opinions, however, as the VA cardiologist merely reiterated the prior examiner's conclusion that the in-service cardiac pathology was not related to the Veteran's post-service development of CAD, without any rationale or supporting documentation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2015) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Moreover, none of the opinions of record address the Veteran's subjective complaints of symptoms, including exhaustion, shortness of breath, and chest pains, that began during his active service and continued to progress since his discharge in 2005, as instructed by the Board in the November 2014 remand.  See Stegall, 11 Vet. App. at 271.  

As considering the issue of entitlement to service connection for residuals of a hernia repair, the Board instructed that the VA examiner "provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's inguinal hernia had its clinical onset during active service or is related to any in-service disease, event, or injury."  See September 2012 Board Decision.  The Board specifically directed that the VA examiner address the Veteran's "repeated instances of groin strain in service."  Id.  

In accordance with these instructions, a VA hernia examination was provided in November 2012.  The VA examiner diagnosed inguinal hernia, status post surgical mesh repair.  As to etiology, the VA examiner found that the hernia was less likely than not "caused by his groin strain in 1988."  This opinion was based entirely upon the examiner's observation that "the note documented he had no hernia."  Evening assuming that the "note" referenced by the examiner refers to the June 1988 chronological record of medical care documenting an in-service groin injury, the examination report and opinion is nevertheless inadequate, as the VA examiner failed to support her conclusory statement with adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125; 38 C.F.R. § 4.2.  

Additionally, the November 2012 VA hernia examiner failed to consider or address the Veteran's statements and testimony that he experienced multiple groin injuries while on active duty as the result of his duties that required repeated lifting of heavy objects.  See, e.g., May 2012 Board Hearing Transcript.  See also September 2012 Board Decision (directing that the VA examiner address the Veteran's "repeated instances of groin strain in service"); Stegall, 11 Vet. App. at 271.  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an adequate examination requires consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In this regard, the Board notes that the Veteran is competent to report repeated groin injuries during active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, given the aforementioned inadequacies of the VA examinations and opinions currently of record, the Board finds that remand for reexamination of his claimed heart disability and hernia residuals is warranted.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120; 38 C.F.R. § 4.2.  See, too, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  After the above records have been obtained, schedule the Veteran for appropriate VA examination with a cardiologist.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, and the examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The examiner should elicit from the Veteran a complete history of his cardiac symptomatology, including any in-service symptomatology and treatment; as well as his complete post-service history of cardiac symptoms and treatment.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should identify and provide a clear diagnosis of all cardiac disorders found to be present.  

As to each identified cardiac disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must specifically address (a) the Veteran's documented in-service cardiac pathology (i.e. his irregular electrocardiograms documenting premature ventricular contractions and atrial premature contractions, as well as his diagnosis of hypertension); and (b) his complaints of experiencing cardiac symptomatology, including exhaustion, shortness of breath, and chest pains, that began during his active service and continued to progress since his discharge in 2005.  In this regard, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Schedule the Veteran for appropriate VA examination for his hernia residuals.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, and the examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The examiner should elicit from the Veteran a complete history of his hernia symptomatology, including any in-service symptomatology and treatment; as well as his complete post-service history of hernia symptoms and treatment.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should provide a diagnosis of any hernia disorder found to be present, specifically any residuals of the Veteran's March 2010 surgical repair of his inguinal hernia.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernia had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must specifically address the Veteran's competent reports of repeated instances of groin strain during his active service, related to lifting heavy equipment during the performance of his military duties.  In this regard, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


